Mercure, J. P.
Appeal from a judgment of the County Court of St. Lawrence County (Nicandri, J.), rendered July 13, 1993, upon a verdict convicting defendant of two counts of the crime of sodomy in the first degree.
Initially, we reject the contentions that the evidence was insufficient as a matter of law to support the convictions of sodomy in the first degree or that the jury’s verdict was against the weight of the evidence. The 10-year-old victim’s direct testimony that defendant engaged him in oral and anal sodomy and evidence that defendant admitted committing the acts provided "[a] valid line of reasoning and permissible inferences which could lead a rational person to the conclusion reached by the jury on the basis of the evidence * * * and as a matter of law satisfied] the proof and burden requirements for every element of the crime[s] charged” (People v Bleakley, 69 NY2d 490, 495). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, supra, at 495; CPL 470.15 [5]). Minor inconsistencies in the child’s testimony and defendant’s denial that he committed the crimes merely created a credibility issue for the jury’s resolution (see, People v Dunavin, 173 AD2d 1032, lv denied 78 NY2d 965; People v Szczepanski, 172 AD2d 884, lv denied 78 NY2d 957).
We are also unpersuaded that defendant was denied a fair trial by County Court’s reply to the jury’s question concerning the definition of reasonable doubt. Although the explanation may have been more detailed than the circumstances required, applying the standard enunciated in People v Malloy (55 NY2d 296, 302, cert denied 459 US 847), we conclude that a meaningful response was given. Notably, defendant does not *1060contend that County Court misstated the law or that its instruction was inaccurate in any respect. Defendant’s remaining contentions, including those addressed to County Court’s answer to a question concerning a hung jury and the propriety of the sentence, are either unpreserved for appellate review or found to lack merit.
Crew III, White, Casey and Peters, JJ., concur. Ordered that the judgment is affirmed.